IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00110-CR

BRANDON VASHUN HOUSE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 26,018


                         MEMORANDUM OPINION

      Appellant Brandon Vashun House has filed a “Withdrawal of Notice of Appeal”

in which he states that he “respectfully moves this Court to withdraw Defendant’s

Notice of Appeal and to dismiss the appeal.” We have no authority under Rule of

Appellate Procedure 42.2 to “withdraw Defendant’s Notice of Appeal”; therefore, we

construe House’s motion as a motion to voluntarily dismiss his appeal. See TEX. R. APP.

P. 42.2(a). We have not issued a decision in this appeal, and House personally signed

the motion. The motion is granted, and the appeal is dismissed.
                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 31, 2014
Do not publish
[CR25]




House v. State                                                 Page 2